UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number: 000-254888 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION (Exact name of registrant as specified in its charter) California 33-0230641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2oothill, Suite 18, Upland, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (801) 810-9888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 8, 2011, there were 221,449,436shares of the registrant’s common stock issued and outstanding. INDEX Page PART I– FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) F-1 Consolidated Balance Sheets – September 30, 2011 and March 31, 2011 F-1 Consolidated Statements of Operations For the Three and Six Months Ended September 30, 2011 and 2010 F-2 Consolidated Statements of Cash Flows For the Three and Six Months Ended September 30, 2011 and 2010 F-3 Notes to Consolidated Financial Statements F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. [Removed and Reserved] 11 Item 5. Other Information 11 Item 6. Exhibits 11 Signatures 12 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Quarterly Report on Form 10-Q, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words "believe", "anticipate", "expect" and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Consequently, all of the forward-looking statements made in this Quarterly Report on Form 10-Q are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. The safe harbors of forward-looking statements provided by Section 21E of the Securities Exchange Act of 1934 are unavailable to issuers of penny stock. Our shares may be considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 may not be available to us. As used in this Quarterly Report on Form 10-Q, unless the context requires otherwise, "we", "us" or the "Company" or “SET Corp.”means Sustainable Environmental Technologies Corporation and its divisions and subsidiaries. The following discussion should be read in conjunction with the historical financial statements and related notes thereto of the Company filed with the Securities and Exchange Commission including our Annual Report on Form 10-K for the fiscal year ended March 31, 2011. PART I– FINANCIAL INFORMATION ITEM 1.Financial Statements SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION CONSOLIDATED BALANCE SHEETS (unaudited) As of September 30, As of March 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of$6,000 and $6,000, respectively Prepaids and other current assets Current assets of discontinued operations Total current assets Property and equipment, net Other assets Investment, at cost - Intangible assets, net Goodwill Total Assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Accrued salaries, wages, and related party consulting fees Accrued liabilities State income taxes payable Related party convertible notes payable, net of discount of $124,418 and $139,196, respectively Notes payable Current liabilities of discontinued operations Total current liabilities Related party convertible notes payable, long-term, net of discount of $184,829 and $394,308, respectively Notes payable, long-term Warrant liability Asset retirement obligation Total liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized; 4,582,827 issued at September 30, 2011 and March 31, 2011, none outstanding - - Common stock, $0.001 par value, 300,000,000 shares authorized; 221,449,436and 219,739,436 issued; 219,449,436 and 219,449,436 outstanding at September 30, 2011 and March 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended September 30, For the Six Months Ended September 30, Revenues: Water processing $ Reclaimed oil - - Total revenues Cost of revenues: Water processing Reclaimed oil - - Total cost of revenues Gross profit Operating expenses: General and administrative Selling and marketing - - Research and development - - Total operating expenses Operating income Other income (expense): Interest income 21 32 28 32 Interest expense ) Change in fair value of derivative liability ) Other, net Total other expense, net ) Income (loss) before provision for income taxes ) ) ) Provision for income taxes - Net income (loss) from continuing operations ) ) ) Net loss from discontinued operations ) Net income (loss) $ ) $ ) $ $ ) Basic net income (loss) available to common stockholders: Continuing operations $ ) $ ) $ $ ) Discontinued operations $ ) $ ) $ ) $ ) Net income (loss) $ ) $ ) $ $ ) Diluted net income (loss) available to common stockholders: Continuing operations $ ) $ ) $ $ ) Discontinued operations $ ) $ ) $ ) $ ) Net income (loss) $ ) $ ) $ $ ) Weighted average shares - basic Weighted average shares - diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 SUSTAINABLE ENVIRONMENTAL TECHNOLOGIES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended September 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization of debt discounts related to beneficialconversion features and warrants Gain on disposal of assets ) - Change in fair value of derivative liabilities Depreciation and amortization Stock-based compensation Gain on settlement of accounts payable ) - Change in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Accounts payable ) Accrued liabilities Income taxes payable ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Cash provided by reverse acquisition - Net cash used in investing activities ) ) Cash flows from financing activities: Contributed capital - Proceeds from sale of common stock - Payments on related party convertible note payable ) - Payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash ) Cash of discontinued operations - ) Cash - beginning of period Cash - ending of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ $
